PER CURIAM.
Decree modified in accordance with the holding of this court, and, as modified, affirmed, with costs. Held, that the agreement of June 29, 1885, bound the representatives of Henry Taylor, deceased; that a sale of 40 acres to pay debts will be a sale for the use of the said Henry Taylor’s representatives, and upon such sale Dwight A. Taylor *1165is entitled to the payment of the sum of $849.-69; that upon such sale said sum of $849.69 is an equitable lien upon said 40 acres, and should have priority of payment over all other claims. The form of the order to be settled by and before Mr. Justice WILLIAMS on two days’ notice.
McLennan, P. j., and HISCOCK, J., vote for affirmance of the decree without modification.